Bell, Chief Judge.
A default judgment was entered against the defendant on April 29, 1975. On July 15, 1975 defendant filed a motion with exhibits to set aside that judgment showing that the debt sued on was a corporate one and not the individual debt of defendant. The trial court denied the motion. Held:
The record consists only of the complaint alleging that defendant was indebted to plaintiff, personal service on the defendant, a failure by defendant to serve a timely answer, and a judgment by default. Nowhere does it appear on the face of the record or pleadings that the debt was that of a corporation. As a non-amendable defect on the face of the record or pleadings has not been shown, there is no basis to set this judgment aside under CPA § 60 (d) (Code Ann. § 81A-160(d)).

Judgment affirmed.


Clark and Stolz, JJ., concur.